Daniels, J.
The writ of certiorari in this case was issued to review-the assessment of the relator’s capital stock for taxation in the year 1886. It was still retained by the commissioners at its par value, although it was considered to be of the market value of $1.41. The balance which was adopted as the measure of the assessment was the sum of $1,473,753. The increase between this and the preceding assessment consisted in the further reductions made for the assessed value of the real estate and the railway tracks and road-bed of the company. Those assessments were deducted from the valuation placed upon the company’s capital stock; and that was all which it could exact from the commissioners for this portion of its property. They also deducted the stocks owned by the company in other corporations taxed on their capital; and that furnished the precise balance which the commissioners adopted and considered to be the amount *48for which the company should be assessed, and was assessed, upon its capital stock. It still appeared by the report of the company made in April, 1886, that the same annual dividend of 8 per cent, continued to be paid upon its stock; and the fact was not denied or explained, which was stated in its report in 1883, that the stock was of the value of 130 per cent,. The commissioners were sustained in the action which they took, and the order should be affirmed, with §10 costs, and also disbursements. All concur.